

EXHIBIT 10.7
RESTATED PRODUCT SUPPLY AGREEMENT


This Restated Product Supply Agreement (this “Agreement”) is made as of this
4th  day of March, 2009 (the “Effective Date”) by and between MARTIN MARIETTA
MAGNESIA SPECIALTIES, LLC (“MMMS”), a Delaware limited liability company, and
FUEL TECH, INC. (“FT”), a Delaware corporation (FT and MMMS each individually
referred to as a “Party” and collectively referred to as the “Parties”).
 
WHEREAS, pursuant to that certain Asset Purchase Agreement dated September 30,
2003 (the “APA”) by and between MMMS and FT, FT purchased certain assets from
MMMS;
 
WHEREAS, in connection with the APA, the Parties entered into a Contract
Manufacturing Agreement dated September 30, 2003, as amended from time to time
(the “CMA”), pursuant to which MMMS manufactured and sold to FT products (the
“Bridgeport Products”) then made by MMMS at its plant in Bridgeport, Connecticut
(the “Bridgeport Plant”), and products (the “Manistee Products”) then made by
MMMS at its plant in Manistee, Michigan (the “Manistee Plant”).
 
WHEREAS, the obligation of MMMS to supply Bridgeport Products terminated on
March 31, 2007, but MMMS remains obligated to continue to sell Manistee Products
to FT until the scheduled termination of the CMA on December 31, 2008;
 
WHEREAS, the Parties entered into a product supply agreement on October 1, 2008
to replace the CMA;
 
WHEREAS, the Parties now desire to restate the terms of the product supply
agreement by entering into this Agreement to govern the continuing sale of
Manistee Products from MMMS to FT, upon the terms and subject to the conditions
described herein, with the understanding that the remaining term of the CMA
shall terminate upon the Effective Date (as defined herein) of this Agreement,
which hereafter shall govern the sale of Products (as defined herein) from MMMS
to FT hereunder;
 
WHEREAS, manufacture of the Products will require in part the use by MMMS of the
Confidential Information (as defined herein) owned by FT; and.
 
WHEREAS, FT may sell the Products to customers of FT's choosing;
 
NOW THEREFORE, the parties agree as follows:
 
Article 1 — Term and Termination
 
1.1
This Agreement shall be effective as of the Effective Date hereof and shall
continue until December 31, 2013, unless otherwise terminated as provided for
herein (the “Term”).  This Agreement replaces and restates the terms of the
product supply agreement between the parties, entered into as of October 1,
2008.

 
[*]=CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.


 
 

--------------------------------------------------------------------------------

 


1.2
Following the date that the Term ends, this Agreement shall be deemed
terminated   and of no further force and effect, other than with respect to
Paragraphs 3.3, 18.2. 18.9, and 18.10 and Articles 9, 10, 11, 12, and 16.

 
Article 2 — Products
 
2.1
The term “Products” shall be limited to those products manufactured by MMMS for
FT and FT Blend Products (as defined in the Specifications) at the Manistee
Plant as listed in the Specifications.

 
2.2
With the exception of the FT Blend Products, during the Term, MMMS will
manufacture the Products, in accordance with the MMMS specifications provided to
FTI in writing on the date hereof (the “Basic Specification”).  During the Term,
MMMS will manufacture the FT Blend Products, in accordance with FT applicable
specifications provided to MMMS in writing on the date hereof (the “FT Blend
Specifications”).  The FT Blend Specifications and the Basic Specifications are
collectively referred to herein as the “Specifications”.  Except for the FT
Blend Specifications, the Specifications may be hereafter amended from time to
time by mutual agreement of the parties.  Notwithstanding any other provision in
this Agreement, MMMS shall only make changes to the FT Blend Specifications as
instructed by FT from time to time.

 
2.3
In order to respond to FT customer requirements, FT may request reasonable
changes in the Specifications.  MMMS shall use commercially reasonable efforts
to accommodate such requests in the time frames required by FT and, if able to
do so, shall quote the applicable Products to FT based on the prices provided in
Article 4, plus or minus the actual additional costs or savings, as the case may
be, to MMMS of any such changes in Specifications.  If MMMS is unable to
implement timely the changes to the Specifications requested by FT, such
inability shall be treated as a force majeure, and the provisions of Article 17
shall apply.

 
Article 3 — Quantities
 
3.1
Subject to the exceptions set forth elsewhere in this Agreement, FT will
purchase from MMMS, and MMMS will supply to FT, one hundred percent (100%) of
FT’s requirements for the Products for FT customers who purchase such Products
from FT for delivery in the United States and Canada during the Term. MMMS and
FT will consult quarterly to determine a forecast of the quantity of Products
required by FT and the time they will be required (each a “Quarterly Forecast”).



3.2
MMMS shall maintain adequate capacity to fulfill FT’s requirements in accordance
with Paragraph 3.1; provided that in no event shall MMMS be required to supply
FT quantities of Products during any calendar year in excess of [*] dry tons
during such calendar year. If FT’s needs for Products exceed this limit, MMMS
will use commercially reasonable efforts to meet such increased needs; provided
that FT provides MMMS with at least six  (6) months prior notice of such
increased needs, and provided, further, MMMS shall be obligated to fulfill such
increased needs only if MMMS agrees in writing to such increased limits.   If
MMMS does not have sufficient Products available to meet any order placed by FT
with respect to any FT customer, in addition to its other remedies under this
Agreement at law or in equity, FT may, at its option, thereafter elect to
purchase Products for such FT customer from another producer without breach of
Paragraph 3.1 above.

 
[*]=CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.
 
 
2

--------------------------------------------------------------------------------

 


3.3
MMMS and FT shall coordinate with each other so as to minimize remaining
inventories of FT Blend Products and related materials at the end of the
Term.  Ninety (90) days prior to the expiration date for the Term, FT shall
provide MMMS a non-binding forecast of its anticipated orders for the FT Blend
Products through the remainder of the Term.  Following the expiration of the
Term and no later than sixty (60) days thereafter, FT shall purchase from MMMS
the remaining raw materials WIP, packaging materials, and finished goods
inventory, if any, then held by MMMS for use exclusively in manufacturing the FT
Blend Products (“Manistee Excess Items”) at the applicable prices provided in
Article 4 or, for items not priced in Article 4, the book value of said
inventory as recorded on MMMS’s books and records; provided, however, that FT
shall neither be obligated to purchase: (a) FloMag® H finished goods inventory;
nor (b) Manistee Excess Items exceeding an amount reasonably necessary in order
for MMMS to fulfill the Quarterly Forecast for the calendar quarter in which the
expiration date of the Term occurs.

 
3.4
MMMS may use FT’s Confidential Information and other tradenames and intellectual
property of FT only in connection with sales to FT hereunder and not in
connection with sales of Products to others.   MMMS shall sell the FT Blend
Products only to FT pursuant to the terms and conditions of this Agreement or as
otherwise expressly permitted under Section 3.6 below.  Subject to MMMS’s
obligations under or referenced in this Agreement, including, without
limitation, Section 3.5 below, MMMS may manufacture and sell Products, other
than the FT Blend Products, to persons or entities other than FT and at such
prices and upon such terms as MMMS shall determine.

 
3.5
Except as set forth in Paragraph 3.6 below, MMMS shall sell exclusively to FT
for Products to be used for an FT Application.  For purposes hereof, FT
Application means the use of any Product in the United States or Canada for: (i)
the control of slag, corrosion, and fouling from the negative effects of fuel
contaminants such as sulfur, sodium, vanadium, potassium, zinc, and others; (ii)
the enhancement of combustion through the use of metal-bearing products that act
as a catalyst in the combustion process, including but not limited to calcium
nitrate, iron and copper based catalysts; (iii) the control of opacity, NOx and
CO emissions, and acid smut by modifying the fouling and corrosive elements from
the fuel input; and (iv) the clean up and removal of sludge or water
accumulation in bulk oil storage tanks via utilization of a fuel oil dispersant.

 
3.6
Subject to its maintaining sufficient quantities of Products necessary to enable
MMMS to meet its obligations under Paragraphs 3.1 and 3.2 hereof, MMMS shall be
entitled to conduct any of the following activities without breach of Paragraph
3.5:

 
 
3

--------------------------------------------------------------------------------

 


 
(a)
the use, or sale for use by another party, of Products (but not FT Blend
Products) in connection with: (i) the reduction of sulfur dioxide using either
lime or lime-based products or magnesia or magnesia-based products in coal or
oil-fired units; or (ii) the injection of magnesium oxide or magnesium hydroxide
from the convection section and beyond to control back-end corrosion or plume
caused by sulfur trioxide in coal or oil-fired units;

 
 
(b)
sales of Flo-Mag® H to [*], at the prices set forth in the pricing schedule
described in Article 4, provided, that Flo-Mag® H sold to [*] shall be used
solely to allow [*] to manufacture FT Blend Products for resale to FT customers
for use in a FT Application;

 
 
(c)
sales of Products (but not FT Blend Products) to [*] as an end-user and not for
resale, for [*] internal use only at [*]; provided, however, that in connection
with any such sales to [*], MMMS shall pay to FT, on a monthly basis, but only
for the first full year after MMMS commences sales to [*], an amount equal to
[*] Dollars ($[*])for each dry ton of Products sold to [*] for use at its [*]
facility.  MMMS agrees that it shall keep true and accurate books of account
documenting the dry tons of Products sold by MMMS to [*] along with a
computation of the amounts payable to FT hereunder.  In addition, by the last
day of the month following each calendar month beginning with the Effective Date
of this Agreement (or if later, the calendar month in which MMMS commences sales
to [*]), MMMS shall deliver to FT payment and a written sales report (in the
form provided by FT to MMMS) which quantifies the dry tons sold by MMMS pursuant
to this Paragraph 3.6(c); and

 
 
(d)
sales of FT 8263 Plus: (1) to Energy Marine Services S.A. de C.V. (“EMS”) for
resale by EMS to its end-user customers in Mexico that use FT’s
targeted-in-furnace-injection system pursuant to a sublicense granted by EMS
pursuant to that certain License Implementation Agreement, dated August 6, 2008,
between FT and EMS (the “Implementation Agreement”), and (2) to Double V
Holding, S.A. de C.V. (“Double V”) for resale to such EMS end-user customers
solely and exclusively in Double V’s capacity as a contractor for EMS under the
Implementation Agreement; provided, that (i) MMMS will supply such Product to
EMS or Double V, as the case may be, in delivered form only, and shall not
provide EMS or Double V with any Specifications or FT Confidential Information
relating to such Product; (ii) prior to any shipment of Product, MMMS shall
obtain a purchase order or signed letter from EMS or Double V, as the case may
be, executed by an authorized officer of such entity, confirming that the
Product ordered is for resale in Mexico for a TIFI system pursuant to the
Implementation Agreement, and the name of the ultimate end-user customer; and
(iii) upon written notice from FT, MMMS will cease further shipments of Product
to EMS or Double V until such time, as any, as FT provides MMMS with written
authorization to recommence such shipments.

 
[*]=CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.
 
 
4

--------------------------------------------------------------------------------

 
 
The parties acknowledge and agree that nothing in this Agreement shall alter or
affect the terms and provisions of that certain Non-Compete Agreement, dated
September 30, 2003, between MMMS and FT.
 
Article 4 — Price
 
The fee for MMMS’s manufacture of Products shall be equal to the dollar amount
for each Product in accordance with the pricing schedule delivered to FTI in
writing on the date hereof.  Such fee shall be subject to increase to the
extent, if any, of any documented increase in MMMS’ transportation and shipping
costs in the manner set forth on such pricing schedule.  Except as may be
specifically provided on such pricing schedule, Products shall be sold [*].
 
Article 5 — Payment
 
5.1
Terms of payment on all invoices to FT shall be net [*] days.

 
5.2
FT shall remit payments to MMMS at the following address, or such other address
as MMMS may provide to FT in accordance with the notice provisions under Article
18:

 
Martin Marietta Magnesia Specialties, LLC
P.O. Box 93186
Chicago, IL  60673-3186
 
Article 6 — Orders
 
6.1
In addition to the other forecasts provided above, FT shall provide to MMMS, on
a monthly basis, a non-binding rolling four (4) week forecast of its
requirements for Products.

 
6.2
FT will place orders with MMMS promptly following receipt of FT customer orders.



6.3
MMMS will invoice FT for Products as shipped.



6.4
MMMS shall keep and maintain monthly inventory records along with production
records and shipment records and invoice records in conformance with its
existing accounting practices, but in no event less than reasonable accounting
practices and good industry practice.  FT shall have the right to inspect such
records to assure accuracy and conformity with this Agreement.  Such inspection
shall be in accordance with the procedures outlined in Paragraph 9.3.

 
6.5
(a)
MMMS will ship within the earlier of (i) five (5) days of receipt of an order
and (ii) the time frame set forth in the applicable FT customer contract (the
“Delivery Period”) (provided that timely notice is given to MMMS of such order
in accordance with this Agreement and if such order calls for a delivery earlier
than five (5) days of receipt of the order, FT has obtained the prior written
consent of MMMS to such shortened Delivery Period).  MMMS will maintain adequate
inventory levels at its Manistee Plant to meet such shipment schedule
(“Inventory Levels”).  While MMMS will not be obligated to accept orders with
Delivery Periods shorter than such five (5) days (unless MMMS has agreed in
advance to such shorter Delivery Period), MMMS will use commercially reasonable
efforts to accommodate shorter Delivery Periods.

 
[*]=CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.


 
5

--------------------------------------------------------------------------------

 
 
 
(b)
If MMMS fails to fulfill its obligations under Paragraph 6.5(a) above then, in
addition to FT’s other rights and remedies under this Agreement, at law or in
equity,  FT, in its sole discretion, may exercise one or more of the following
additional remedies: (i) if FT’s underlying customer orders for such Products
are cancelled due to MMMS’ failure to meet the Delivery Period or to maintain
Inventory Levels, FT may cancel the uncompleted portion of any applicable FT
order to MMMS for such affected underlying customer orders and immediately
replace MMMS with an alternate supplier for the affected Products for each FT
order so affected, and MMMS shall promptly reimburse FT for any reasonable out
of pocket cost or expense of such alternate supply in excess of the price paid
hereunder including, without limitation, reasonable additional freight charges
associated with alternate supplier shipments to FT customers; and (ii) if
expedited shipment is reasonably required by FT’s customer due to MMMS’ failure
to meet the Delivery Period or to maintain Inventory Levels, MMMS shall arrange
such shipment, and the reasonable extra cost of such expedited freight charges
shall be the responsibility of MMMS.



 
(c)
MMMS shall ship the Products to FT customers using a FT bill of lading, FT
product name, and FT product labels as instructed and provided by FT.

 
Article 7 — Coordination and Other Actions by FT
 
7.1
FT customer contract changes, exceptions, questions, service and other issues
under such contracts will be the responsibility of FT.

 
Article 8 — Packaging
 
 
8.1
FT will provide MMMS with specifications and shall approve Product packaging
materials which will bear the FT name and the applicable product
name/trademark.  FT will also provide labels for MMMS to use.



 
8.2
FT authorizes MMMS to affix and apply the FT Trademarks to the Products as
directed by FT for the sole purpose of MMMS performing the Product packaging
services necessary to prepare the Products for shipment pursuant to this
Agreement.  MMMS shall use FT Trademarks only in such manner as to preserve all
rights of FT and not for any other purpose.  MMMS acquires no right to FT
Trademarks by its use, and all uses by MMMS of the FT Trademarks will inure to
FT’s sole benefit.  As used herein, “FT Trademarks” means those trademarks,
trade names, service marks, slogans, designs, distinctive advertising, labels,
logos, and other trade-identifying symbols as are or have been developed and
used by FT or any of its subsidiaries or affiliate companies and which FT owns
or has the right to use.



 
6

--------------------------------------------------------------------------------

 
 
Article 9 — Manufacturing Standards - Quality Control – Returned Goods
 
9.1
MMMS shall manufacture Products in accordance with the Specifications.  All work
and/or services supplied hereunder will be performed in a workmanlike
manner.  If FT or a FT customer determines that the Product does not meet the
Specifications in any material respect in violation of Article 10, FT will
notify MMMS of such determination.  FT will notify MMMS of any such
determination as soon as reasonably practicable following such determination by
FT or FT’s customer.  Upon receipt of such notification, MMMS may, at its
option, but with FT’s prior approval (which approval will not be unreasonably
withheld or delayed), send a representative to examine such Product.  If such
representative disagrees with FT’s or FT’s customer’s determination, the parties
shall attempt to resolve such disagreement within ten (10) days following such
representative’s examination.  If such disagreement has not been resolved within
such ten (10)-day period, the parties shall settle the dispute in accordance
with the dispute resolution provisions of Paragraph 18.9.  Notwithstanding the
foregoing, the parties will cooperate with one another in endeavoring to resolve
any such customer disputes in the time frame reasonably required by the affected
FT customer(s).  To help ensure compliance with Specifications, and proof
thereof, MMMS shall take representative samples of each Product shipped
hereunder, which shall be retained and made available to FT in accordance with
Paragraph 9.5 below.

 
9.2
FT shall have the right to return to MMMS for credit any Product purchased under
this Agreement that is determined to be defective or nonconforming pursuant to
Paragraph 9.1.  Any such credits remaining at the expiration or other
termination of this Agreement shall be paid by MMMS to FT.  Risk of loss and
expenses incurred in shipping defective or nonconforming Product to FT or FT’s
customers shall be borne by MMMS.  FT shall not be required to pay for any
Product that fails to meet the Specifications in any material respect.  Return
freight shall be the responsibility of MMMS.  FT will promptly provide MMMS with
customer reports and samples of material for analysis, diagnosis, and
disposition.

 
9.3
All relevant books and records of MMMS relating to the performance of its
obligations under this Agreement may be examined, inspected, or audited by
representatives of FT during normal business hours, upon written notice to MMMS
at least three (3) business days prior to such activity.  It is understood and
agreed that such books and records shall include, but not be limited to,
customer invoices, purchase orders and chemical consumption data necessary to
calculate the payments to be made by MMMS under Paragraph 3.6(c).  During any
such activity on the premises of MMMS, all reasonable facilities and assistance
for the safety and convenience of all the inspectors shall be provided by MMMS
without additional charge to FT.  FT shall cause such representatives to comply
fully with all reasonable safety procedures and instructions requested by MMMS.

 
 
7

--------------------------------------------------------------------------------

 


9.4
MMMS will ship the Products in accordance with good commercial practice.  The
cost of replacing damaged goods resulting from packaging that does not conform
with the Specifications will be the responsibility of MMMS.

 
9.5
MMMS shall maintain a quality control inspection system with respect to the
Products in accordance with the practices agreed to in writing by the
Parties.  Records of all inspection work done by MMMS on Products sold to FT,
including Product samples to be taken by MMMS of each shipment under this
Agreement, shall be kept complete and made available to FT for inspection, upon
request, in accordance with the procedures outlined in Paragraph 9.3, for a
period of one (1) year after delivery of products to FT or FT’s customers. FT
may inspect quality control and compliance with procedures at the Manistee
Plant; however, maintenance of quality and shipping standards in accordance with
the terms of this Agreement shall be the responsibility of MMMS.

 
9.6
MMMS shall be responsible for the repair, maintenance, safety, and operations,
including regulatory compliance related thereto, of its manufacturing
facilities.

 
Article 10 — Product Representations and Warranties and Indemnification
 
10.1
MMMS represents and warrants as follows:

 
 
(a)
The Products sold to FT under this Agreement at the time of shipment shall be
free from defects in material and workmanship and conform in all material
respects with the Specifications.

 
 
(b)
The Products sold to FT under this Agreement at the time of shipment shall have
been manufactured, packaged, labeled, and sold to FT in substantial compliance
with all applicable federal and state laws, rules, and regulations.

 
 
(c)
At the time of shipment MMMS will have good title to the Products sold under
this Agreement, and the Products at the time of shipment shall be free and clear
from any security interest or any other lien or encumbrance.

 
10.2
FT’s acceptance of delivery of any Product or acceptance thereof by a customer
of FT shall not constitute a waiver of any of the express representations and
warranties stated in this Agreement.

 
10.3
MMMS shall indemnify and hold harmless FT, its directors, officers,
shareholders, Affiliates, agents, and employees, from and against all
litigation, claims, actions, damages, losses, and expenses, including, but not
limited to, reasonable attorneys’ fees, arising out of breach of MMMS’s
representations and warranties contained in this Article 10; provided that FT
may not make any claim for indemnity under this Paragraph 10.3 subsequent to one
(1) year after receipt of the defective or nonconforming Product at FT’s or FT’s
customer’s facility.  Any such claim not asserted within such one (1) year
period shall be deemed to have been waived.

 
 
8

--------------------------------------------------------------------------------

 


10.4
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, MMMS MAKES NO REPRESENTATIONS
OR WARRANTIES WITH RESPECT TO ANY PRODUCTS.  THE REPRESENTATIONS AND WARRANTIES
SET FORTH IN THIS AGREEMENT ARE IN LIEU OF, AND MMMS HEREBY SPECIFICALLY
DISCLAIMS, ALL OTHER REPRESENTATIONS, WARRANTIES, OR CONDITIONS OF ANY KIND OR
NATURE, EXPRESS OR IMPLIED, IN FACT OR BY LAW, RELATING TO THE PRODUCTS,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, ANY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 
Article 11 — Environmental Representations and Warranties and Indemnification
 
11.1
Definitions. For purposes of this Agreement, the following terms are defined as
follows:

 
 
(a)
"Environmental Laws" means any applicable statute, code, enactment, ordinance,
rule, regulation, permit, consent, approval, authorization, license, judgment,
order, writ, common law rule (including without limitation the common law
respecting nuisance and tortious liability), decree, injunction, or other
requirement having the force and effect of law, whether local, state,
territorial, or national, at any time relating to pollution or the protection of
human health or the environment. 

 
 
(b)
"Hazardous Substances" means (i) any substance, waste, pollutant, contaminant,
or material regulated, defined, or designated as hazardous, extremely or
imminently hazardous, dangerous or toxic under any Environmental Laws, including
but not limited to the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. 9601, et seq., the Resource Conservation and Recovery
Act, 42 U.S.C. 6901, et seq., and the Hazardous Materials Transportation Act, 42
U.S.C. 1801, et seq., their implementing regulations and their state
counterparts; (ii) petroleum and petroleum products; (iii) asbestos; and
(iv) natural gas, synthetic gas, and any mixtures thereof.

 
11.2
MMMS represents and warrants that it is the sole owner or lessee and operator of
its manufacturing and distribution facilities (including, without limitation the
Manistee Plant) and is solely responsible for (i) compliance with all
Environmental Laws and (ii) any and all releases of Hazardous Substances from
such facilities, including but not limited to any releases of Hazardous
Substances associated in any way with the manufacture of the Products sold to FT
under this Agreement or, in the case of Product shipments, until risk of loss
for the Products sold hereunder transfers from MMMS under the shipping terms set
forth in Article 4.

 
11.3
MMMS retains sole responsibility for compliance with Environmental Laws and any
and all releases of Hazardous Substances during the shipment and distribution of
the Products hereunder, including any release of Hazardous Substances in, at,
under, or on the property of MMMS's manufacturing and distribution facilities,
in all such cases until risk of loss for the Products sold hereunder transfers
from MMMS under the shipping terms set forth in Article 4.

 
 
9

--------------------------------------------------------------------------------

 


11.4
MMMS hereby agrees to indemnify and hold harmless FT, its directors, officers,
shareholders, Affiliates, agents, and employees from and against any and all
losses, claims, damages, penalties, liabilities, response costs, and expenses
(including all out-of-pocket litigation costs and the reasonable fees and
expenses of counsel) arising out of (i) the inaccuracy or incompleteness of any
representation or warranty MMMS has provided in this Agreement or in any
document or writing delivered under this Agreement, with respect to liability or
alleged liability arising under the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. 9601, et seq., or any state or local
counterpart or (ii) non-compliance with any Environmental Laws or the release of
Hazardous Substances, including but not limited to non-compliance and releases
of Hazardous Substances in violation of Paragraphs 11.2 and 11.3 above;
provided, however, that FT may not make any claim for indemnity under this
Paragraph 11.4 subsequent to five (5) years after the last date of receipt of
Products under this Agreement.  Any such claim not asserted within such five (5)
year period shall be deemed waived.

 
Article 12 — Survival
 
12.1
All of the representations and warranties and agreements of the parties
contained in this Agreement (including, without limitation, the representations
and warranties of MMMS contained in Articles 10 and 11 above, and the
indemnification obligations set forth in Articles 10 and 11) shall survive the
termination of this Agreement and continue in full force and effect for a period
of twelve (12) months, except as provided in Paragraphs 10.3 and 11.4 above and
Paragraph 16.7 below, after the expiration or termination of this Agreement
(except to the extent that, at the end of any such period, a claim for indemnity
is then pending with respect to such representation, warranty, covenant,
agreement or indemnification obligation).  The foregoing sentence
notwithstanding, any liability which results from fraud on the part of the other
party for which indemnity would otherwise be available under this Agreement, may
be asserted at any time subject to the other provisions of this Agreement.

 
Article 13 — Safety
 
13.1
In all cases where FT or any representative thereof performs any inspection or
other act contemplated hereunder at any of MMMS’s locations, FT shall comply,
and shall cause such representatives to comply, with all applicable provisions
of federal, state, and local safety laws and rules and shall take all necessary
precautions for safe performance by FT representatives, including observing
fully all reasonable requests of MMMS’s personnel as provided in Paragraph 9.3
hereof.  FT shall indemnify and hold harmless MMMS, its agents and employees,
from and against all claims, damages, losses, and expenses, including but not
limited to, reasonable attorneys’ fees, for personal injury or property damage
arising directly out of any negligent failure by FT or any of its
representatives to comply with this Paragraph 13.1.

 
 
10

--------------------------------------------------------------------------------

 
 
Article 14 — Termination for Breach
 
14.1
Notwithstanding anything to the contrary contained herein, either Party, in
addition to any other remedy at law or equity which it may have, shall have the
right to terminate this Agreement at any time:

 
 
(a)
upon written notice to the other Party if such other Party has committed any
material breach or has not complied in any material respect with any covenant,
provision, or obligation herein contained and has failed to correct such breach
or non-compliance within sixty (60) days after having received written notice
thereof; or

 
 
(b)
automatically if such other Party is dissolved, declares bankruptcy, or goes
into liquidation.

 
Article 15 — Intellectual Property
 
15.1
During the Term, FT hereby grants to MMMS a royalty-free, non-exclusive,
non-transferable license to use FT’s Confidential Information internally at its
Manistee Plant solely to the extent necessary to manufacture FT Blend Products
at its Manistee Plant for FT pursuant to this Agreement.

 
Article 16 — Confidentiality and Use of Technology
 
16.1
Definition of Confidential Information.  “Confidential Information” means any
information:  (i) disclosed by one Party (the “Disclosing Party”) to the other
(the “Receiving Party”), which, if in written, graphic, machine-readable, or
other tangible form is marked as “Confidential” or “Proprietary,” or which, if
disclosed orally or by demonstration, is identified at the time of initial
disclosure as confidential and is summarized in writing and similarly marked and
delivered to the Receiving Party within thirty (30) days of initial disclosure;
(ii) which at the time it is disclosed is or should reasonably be known by the
Receiving Party to be proprietary or confidential information of the Disclosing
Party, such as MMMS’s pricing to FT for the Products and other items chargeable
to FT under this Agreement, FT Product orders, prices for Products sold to FT
customers, and FT’s actual as well as FT’s average sales price for any Products,
and the FT Blend Specifications; (iii) which was included in the intellectual
property rights acquired by FT from MMMS pursuant to the APA; and (iv) which is
otherwise deemed to be “Confidential Information” by the terms of this
Agreement.  As used in this Paragraph 16.1, the terms “Receiving Party” and
“Disclosing Party” may be understood to include, as appropriate under the
circumstances, FT or its Affiliates, as applicable, and MMMS or its
Affiliates.  “Affiliate” shall mean, with respect to any Party, any other party
directly or indirectly controlling, controlled by, or under common control with
such Party.  For purposes of this definition, “control” when used with respect
to any person or entity, means the possession, directly or indirectly, of the
power to direct or cause the direction of the  management and policies of such
party through the ownership of voting securities; the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

 
 
11

--------------------------------------------------------------------------------

 
16.2
Confidential Information will exclude information that the Receiving Party can
demonstrate is:  (i) now or hereafter, through no unauthorized act or failure to
act on Receiving Party’s part, in the public domain; (ii) known to the Receiving
Party from a source other than the Disclosing Party (including former employees
of the Disclosing Party) without an obligation of confidentiality known to the
Receiving Party at the time Receiving Party receives the same from the
Disclosing Party, as evidenced by written records; (iii) hereafter furnished to
the Receiving Party by a third party as a matter of right and without
restriction on disclosure; (iv) furnished to others by the Disclosing Party
without restriction on disclosure; or (v) independently developed by the
Receiving Party without use of the Disclosing Party’s Confidential
Information.  Nothing in this Agreement shall prevent the Receiving Party from
disclosing Confidential Information to the extent the Receiving Party is legally
compelled to do so by any governmental investigative or judicial agency pursuant
to proceedings over which such agency has jurisdiction; provided, however, that
prior to any such disclosure, the Receiving Party shall (a) assert the
confidential nature of the Confidential Information to the agency;
(b) immediately notify the Disclosing Party in writing of the agency’s order or
request to disclose; and (c) at the expense of the Disclosing Party, cooperate
fully with the Disclosing Party in protecting against any such disclosure and/or
obtaining a protective order narrowing the scope of the compelled disclosure and
protecting its confidentiality.

 
16.3
The Receiving Party shall treat as confidential all of the Disclosing Party’s
Confidential Information and shall not use such Confidential Information except
for the purpose of furthering the purpose of this Agreement as permitted and
limited by this Agreement.  Without limiting the foregoing, the Receiving Party
shall use the same degree of care and means that it utilizes to protect its own
Confidential Information of a similar nature, but in any event not less than
reasonable care and means, to prevent the unauthorized use or the disclosure of
such Confidential Information to third parties.  The Confidential Information
may be disclosed only to employees or contractors of the Receiving Party with a
“need to know” who are instructed not to disclose the Confidential Information
and not to use the Confidential Information for any purpose, except as set forth
herein.  The Receiving Party shall have appropriate written agreements with any
contractors that will receive Confidential Information sufficient to comply with
the provisions of this Agreement.  A Receiving Party may not alter, decompile,
disassemble, reverse engineer, or otherwise modify any Confidential Information
received hereunder, and the mingling of the Confidential Information with
information of the Receiving Party shall not affect the confidential nature or
ownership of the same as stated hereunder.

 
16.4
Each Party agrees that the terms and conditions of and prices under this
Agreement, but not the existence of or the identity of the Parties to this
Agreement, will be treated as the other Party’s Confidential Information and
that no reference to the terms and conditions of this Agreement or to activities
pertaining thereto may be made in any form of press release, public statement,
or otherwise to a third party without the prior written consent of the other
Party; provided, however, that each Party may disclose the terms and conditions
of this Agreement:  (i) as may be required by law; (ii) to legal counsel of the
Parties; (iii) in connection with the requirements of an initial public offering
or securities filing; (iv) in confidence, to accountants, banks, and financing
sources and their advisors; (v) in confidence, in connection with the
enforcement of this Agreement; or (vi) in confidence, in connection with a
merger or acquisition or proposed merger or acquisition of a Party.


 
12

--------------------------------------------------------------------------------

 

16.5
Each Party represents and warrants to the other that it has not used and shall
not use in the course of its performance hereunder, and shall not disclose to
the other, any confidential information of any third party, unless it is
expressly authorized in writing by such third party to do so.

 
16.6
The Parties agree to consult with each other before issuing any press release or
making any public statement with respect to this Agreement and, except as may be
required by applicable law, will not issue any such press release or make any
such public statement prior to obtaining the prior written consent and approval
thereof from the other Party, which consent or approval shall not be
unreasonably withheld or delayed.

 
16.7
Upon expiration or other termination of this Agreement, each Party shall return
the other Party’s Confidential Information and all documentation and data
relating to raw material specifications, process monographs, formula cards, and
procedure manuals related to FT Blend Products, and shall also deliver to the
other Party a certificate of one of its officers representing that such officer
has no knowledge of any materials described in this Paragraph 16.7 that have not
been so delivered.  In lieu of returning Confidential Information of the other,
a Party may instead elect to destroy the same, provided the officer certifies
such destruction in the certification referenced above.  Notwithstanding any
provision in this Agreement to the contrary, the confidentiality provisions of
this Article 16 shall survive for a period of five (5) years following the
expiration or other termination of this Agreement; provided that the
confidentiality provisions of this Article 16 shall be perpetual with respect to
the FT Blend Products and the FT Blend Specifications.

 
Article 17 — Force Majeure
 
17.1
Neither Party shall be liable to the other for any alleged or actual loss or
damages  resulting from failure to perform due to events not in reasonable
control of a Party, including, without limitation, acts of God, natural
disasters, acts of civil or military authority, government priorities, fire,
floods, epidemics, quarantine, energy crises, war, or riots (“Force
Majeure”). No Force Majeure shall relieve either party of its obligations of
confidentiality or its obligation to pay any money already due and owing when
the Force Majeure first starts.

 
17.2
Either Party experiencing a Force Majeure preventing it from performing its
obligations (other than a payment obligation) under this Agreement (a “Force
Majeure Event”) must notify the other Party of such in writing within a
reasonable time, not to exceed thirty (30) days after the onset of the
circumstances prompting such claim of a Force Majeure Event.  In the case of a
Force Majeure Event affecting MMMS’s ability to deliver Products to FT or FT’s
customers, MMMS shall provide FT with notice of such within three (3) days of
the onset of the circumstances prompting such claim of a Force Majeure Event.


 
13

--------------------------------------------------------------------------------

 

17.3
Subject to 17.4 below, in any case of a Force Majeure Event, the time for
performance under this Agreement will be extended by the number of days of delay
caused by Force Majeure, but in no event shall the term of this Agreement be
extended.

 
17.4
If MMMS is unable to deliver one or more of the Products in accordance
with   the agreed delivery schedule for a period of five (5) days as a result of
a Force Majeure Event, FT, in its sole discretion, may (i) extend the time of
performance, or (ii) if FT’s underlying customer orders for such Products are
cancelled due to the delay, cancel the uncompleted portion of any applicable FT
order to MMMS for such affected underlying customer orders and immediately
replace MMMS with an alternative supplier for the affected Products for any part
or all of the duration of the Force Majeure Event, or (iii) upon sixty (60) days
prior notice, immediately terminate this Agreement, in whole or in part,
provided that FT shall not terminate this Agreement if such Force Majeure Event
is cured within the sixty (60) day notice period.

 
17.5
A party claiming relief as a result of a Force Majeure Event must make all
commercially reasonable efforts to overcome the effects of such Force Majeure
Event so as to enable it to perform its obligations hereunder.

 
Article 18 — Miscellaneous
 
18.1
Insurance.  MMMS shall obtain and maintain, at its expense, a policy or
policies of insurance which include the terms set forth in Exhibit B for the
duration of this Agreement.  MMMS will provide FT with details of all insurance
effected in accordance with this clause.

 
18.2
Limitation of Liability.  Neither Party shall be liable under this Agreement or
otherwise to the other Party or any third party for any incidental,
consequential, special, punitive, or exemplary loss, damage, or expense,
including without limitation loss of profit directly or indirectly arising from
the sale or use of the Products, except where such loss, damage, or expense is
caused by such Party’s actual fraud or willful breach hereof.

 
18.3
Governing Law.  This Agreement shall be governed and construed in accordance
with the laws of the State of Illinois without regard to its applicable
conflicts of laws principles.

 
18.4
Notices.  Any notice, communication, or request under this Agreement to either
of the Parties shall be in writing and shall be effectively delivered if
delivered personally or sent by overnight courier service (with all fees
prepaid), or by telecopy as follows:

 
 
14

--------------------------------------------------------------------------------

 
 
If to MMMS:
Martin Marietta Magnesia Specialties, LLC
 
195 Chesapeake Plaza, Suite 200
 
Baltimore, Maryland  21220
 
Attention:  President
 
(Telecopy:  410/780-5777)
   
with copies to:
Martin Marietta Materials, Inc.
 
2710 Wycliff Road
 
Raleigh, North Carolina  27607
 
Attention:  Senior Vice President and General Counsel
 
(Telecopy:  919/783-4535)
   
If to FT:
Fuel Tech, Inc.
 
27601 Bella Vista Pkwy
 
Warrenville, Illinois 60555-2299
 
Attention:  President
 
(Telecopy:  630/845-4501)



Any such notice, request, demand, or other communication shall be deemed to be
given if delivered in person, on the date delivered, if made by facsimile
transmission, on the date transmitted, or, if sent by overnight courier service,
on the date sent as evidenced by the date of the bill of lading; and shall be
deemed received if delivered in person, on the date of personal delivery, if
made by facsimile transmission, upon confirmation of receipt (including
electronic confirmation), or if sent by overnight courier service, on the first
business day after the date sent.  Any Party sending a notice, request, demand,
or other communication by facsimile transmission shall also send a hard copy of
such notice, request, demand, or other communication by one of the other means
of providing notice set forth in this Paragraph 18.4.  Any notice, request,
demand, or other communication shall be given to such other representative or at
such other address as a Party to this Agreement may furnish to the other Party
in writing pursuant to this Paragraph 18.4.
 
18.5
Assignment.  This Agreement shall be binding on and inure to the benefit of the
Parties and their respective successors and assigns.  Neither MMMS nor FT shall
assign any of its rights or obligations hereunder to any person or entity
without the prior written consent of the other Party, except that (i) either
Party shall be permitted to assign its rights and obligations hereunder to any
Affiliate of such Party without the consent of the other Party hereto, (ii) MMMS
may, without FT’s consent, assign its rights and obligations hereunder to any
person or entity that acquires all or substantially all of the assets or
operations of MMMS at its Manistee Plant, and (iii) no assignment by any Party
shall relieve such Party of any of its obligations hereunder.  If MMMS assigns
its rights and obligations hereunder in accordance with subsection (ii) above to
any entity that, directly or indirectly, produces, manufactures, designs,
provides, solicits orders for, sells, distributes, or markets products or
services for an FT Application, FT shall have the right to terminate this
Agreement at any time within ninety (90) days of such assignment, upon notice to
the assignee, whereupon neither Party nor such assignee will have any continuing
obligations or liabilities hereunder, except those that may have accrued prior
to such termination.


 
15

--------------------------------------------------------------------------------

 

18.6
Sale of the Manistee Plant.  MMMS may sell the Manistee Plant to any person or
entity; provided that, prior to the effective date of such sale, MMMS will
continue to perform all of its obligations under this Agreement.  Moreover,
under such circumstances, even if FT orders Products in volumes in excess of the
amounts described in Paragraph 3.2, MMMS will use commercially reasonable
efforts to manufacture and deliver all Products ordered by FT.  Unless FT
terminates this Agreement pursuant to Paragraph 18.5, the purchaser of such
plant will assume the obligations of MMMS hereunder.  MMMS shall provide notice
to FT of any sale of the Manistee Plant in as far in advance as is commercially
reasonable, under the circumstances, for MMMS to do so.  Nothing contained in
this Paragraph 18.6, however, shall be construed as in any way requiring MMMS to
in any way delay any sale of the Manistee Plant.

 
18.7
Independent Contractor.  MMMS is an independent contractor providing labor and
services to FT and is not an employee, agent, partner, joint venture of FT or
acting in any capacity other than as an independent contractor.  Neither MMMS
nor its employees or agents shall have any claim against FT or any FT employee
or agents for any benefit provided by FT to its employees including but not
limiting to workers compensation, unemployment benefits and disability benefits.

 
18.8
Headings.  The captions and headings used in this Agreement are for convenience
of reference only and do not in any way limit or amplify the terms and
provisions herein.

 
18.9
Dispute Resolution

 
 
(a)
The Parties shall attempt to settle any disputes, controversies, or claims
arising out of this Agreement through consultation and negotiation in good faith
and in a spirit of mutual cooperation.  If either Party believes that an issue
requiring resolution has arisen, that Party shall notify the other Party as
expeditiously as possible under the circumstances involved.  The other Party may
request a written summary of the issue requiring resolution.  The Parties agree
to arrange a meeting within ten (10) days to discuss the issues raised.  Within
ten (10) days after that meeting, the other Party shall respond to the issue in
writing with a proposed resolution of the problem.

 
 
(b)
If those attempts at resolution fail to resolve the issue, then the dispute,
controversy, or claim shall be submitted first to a mutually acceptable neutral
adviser for mediation.  Neither Party may unreasonably withhold acceptance of
such a neutral advisor.



 
(c)
The selection of the neutral advisor shall be made within forty-five (45) days
after written notice by one Party demanding mediation, and the mediation must be
held within one hundred eighty (180) days after the initial demand for it.  By
mutual agreement, however, the parties may postpone mediation until they have
completed some specified but limited discovery about the dispute, controversy,
or claim.  The cost of mediation shall be shared equally between the Parties.


 
16

--------------------------------------------------------------------------------

 

 
(d)
Any dispute, controversy, or claim that the Parties cannot resolve by mutual
agreement or mediation within one hundred eighty (180) days after the initial
demand for mediation may then be submitted for litigation; provided, however,
any dispute, controversy, or claim shall be submitted exclusively to a federal
court in the State of Illinois having jurisdiction for resolution.



 
(e)
The use of the negotiation and/or mediation provisions of the preceding
paragraphs shall not be construed (under such doctrines as laches, waiver, or
estoppel) to have affected adversely any Party’s ability to pursue its legal
remedies, and nothing in this Paragraph 18.9 shall prevent any Party from
resorting to judicial proceedings if (1) good faith efforts to resolve a dispute
under these procedures have been unsuccessful or (2) interim resort to a court
is necessary to prevent

 
serious and irreparable injury to any Party or to others; provided any such
litigation is brought in the exclusive forum specified in Paragraph 18.9© above.



18.10
Waiver of Jury Trial.  Each of the Parties irrevocably waives any right to a
jury trial with respect to any matter arising out of or in connection with this
Agreement.

 
18.11
Severability.  If any provision of this Agreement is for any reason held to be
invalid, illegal or unenforceable, such judgment shall not affect, or impair or
invalidate the remainder of the Agreement but shall be limited in its operation
to the specific provision directly involved in the controversy and, in all other
respects, this Agreement shall continue in full force and effect.

 
18.12
Amendments and Waivers.  This Agreement may be amended, or any provision hereof
waived, only by written agreement signed by both MMMS and FT.  One or more
waivers of any breach of any provision or obligation under this Agreement by
either party shall not be construed as a waiver of any subsequent breach.

 
18.13
Execution in Counterparts.  This Agreement may be executed in one or more
counterparts by FT and MMMS, each of which when executed and delivered shall be
an original, but all of which together constitutes one and the same document.

 
18.14
Schedule and Exhibits.  All schedules and exhibits attached hereto and listed
below are incorporated herein and are a part of this Agreement:

 
 
(1)
Exhibit A
Insurance



[signature page follows]

 
17

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, FT and MMMS have caused this Agreement to be executed by
their duly authorized representatives.
 
FUEL TECH, INC.
 
MARTIN MARIETTA MAGNESIA
SPECIALTIES, LLC
         
By:
/s/ John Norris
 
By:
/s/ John R. Harman
 
  John Norris
   
John R. Harman
Title: President & CEO
   
Title: President


 
18

--------------------------------------------------------------------------------

 

EXHIBIT A
 
INSURANCE


MMMS shall maintain at a minimum the following insurance coverage during the
term of this Agreement:


 
1.
WORKER'S COMPENSATION INSURANCE OR SELF INSURANCE



Compliance with all applicable labor codes, acts, laws, or statutes, in the
jurisdictions, where MMMS operates, including a waiver of subrogation in favor
of FT, where permitted by law.  Where subrogation is prohibited by MMMS's
insurer, MMMS must so inform FT in writing no later than ten (10) days after
execution of this Agreement.


 
2.
EMPLOYER'S LIABILITY INSURANCE



Limits for injury or death per accident of no less than $1,000,000 each injury,
$1,000,000 each employee for occupational disease and $1,000,000 policy limit
for occupational disease, including a waiver of subrogation in favor of FT,
where permitted by law.


 
3.
COMMERCIAL GENERAL LIABILITY INSURANCE



Insurance covering bodily injury, property damage, and personal injury on a
coverage form at least as broad as the most recent edition of the Commercial
General Liability Coverage Form (CG0001) as published by the Insurance Services
Office, Inc. covering losses that occur during the policy period regardless of
when the claim is made at limits not less than:



$ 2,000,000  
Each Occurrence Limit
$ 2,000,000  
General Aggregate Limit (Per Project)
$ 2,000,000  
Products/Completed Operations Aggregate Limit
$ 2,000,000  
Personal and Advertising Injury Limit
$ 50,000  
Fire Damage Liability (Any One Fire) *
$ 5,000  
Medical Payments (Any One Person)
  *  
This coverage could be provided under property insurance



 
(a)
This policy must name FT, and such other entities or persons as FT may
designate, as an Additional Insured.



 
(b)
This policy shall be primary insurance to any other insurance that may be
available to FT.  Any other insurance available to FT shall be non-contributing
with and excess to this insurance.



 
(c)
This policy shall provide a General Aggregate Limit that applies per project by
use of an endorsement form at least as broad as the most recent edition of
Amendment of Aggregate Limits - Per Project (CG2503) as published by the
Insurance Services Office, Inc.



 
4.
COMPREHENSIVE AUTOMOBILE LIABILITY INSURANCE

At least $1,000,000 for each person and accident, bodily injury and property
damage combined.  Comprehensive Automobile Insurance shall include coverage for
Owned, Hired and Non-Owned automobiles.

 

--------------------------------------------------------------------------------

 


 
5.
UMBRELLA LIABILITY INSURANCE



Umbrella liability including Products/Completed Operations; Automobile
Liability; and Employer’s Liability, with limits not less than $10,000,000 for
each occurrence, excess of the primary insurance described in paragraphs 2, 3,
and 4 above.


 
6.
PROPERTY INSURANCE



On a MMMS manufacturing facility by MMMS manufacturing facility basis, property
insurance is required with limits equal to or greater than MMMS’s full price to
FT for the Products MMMS sells to FT each quarter on an aggregated quarterly
basis.


 
7.
MISCELLANEOUS



1.            FT shall not by reason of its inclusion as an additional insured
incur liability to the MMMS’s insurance companies for payment of premium for
such insurance.


2.            These policies shall provide that such insurance shall not be
canceled, materially altered, or non-renewed without affording FT at least
thirty (30) days advance written notice.


3.            Evidence of coverage set forth herein shall provide FT thirty (30)
days prior written notice to cancellation, termination, alteration or material
change to such insurance.


4.            FT shall have the right to inspect or obtain a copy of the
original policies of insurance evidencing the coverage set forth herein.


5.            MMMS shall furnish to FT a certificate of insurance evidencing the
required insurance and showing FT and its designees, if any, as additional
insured on the general liability policy, and the waiver of subrogation
endorsement on the workers’ compensation policy before commencing performance of
work hereunder.  MMMS shall maintain the same during the term of this Agreement.


6.            All required insurance documents shall be signed by an authorized
representative of the insurance company(ies) and shall be issued and submitted
to the following:  FT Corporation at the notification address stated in this
Agreement.


7.            All such insurance shall be written by insurance companies who
maintain a current A.M. Best rating of A-, VII or better.

 

--------------------------------------------------------------------------------

 